Citation Nr: 1242966	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  10-30 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a bilateral foot and ankle disorder, including as secondary to service-connected knee disabilities.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



INTRODUCTION

The Veteran had active service from June 1998 to July 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, that denied the benefits sought on appeal.  In that connection, the Board notes that the Veteran initially filed a claim for service connection for what he identified as "foot problems" in June 2005.  The RO issued a rating decision in October 2005 denying the claim, and the Veteran submitted a notice of disagreement (NOD) with that denial in November 2005.  However, the RO did not act on the November 2005 NOD; thus, the claim has remained in appellate status since that time.  This is so despite the RO's later adjudication of a similar claim filed in September 2008, in which it issued a second rating decision dated in March 2009 denying a claim for service connection for what it identified at that time as bilateral plantar fasciitis.

In February 2009, the United States Court of Appeals for Veterans Claims (Court) held that, when a claimant identifies PTSD without more, it cannot be considered a claim limited only to that diagnosis, but rather must be considered a claim for any mental disability that may reasonably be encompassed by several factors including the claimant's description of the claim, the symptoms that the claimant describes, and the information that the claimant submits or that VA obtains in support of the claim.  The Court found that such an appellant did not file a claim to receive benefits only for a particular diagnosis, but rather for the affliction (symptoms) that the mental condition, whatever it is, causes him/her.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Here, although the RO has adjudicated the Veteran's claim as, most recently, bilateral plantar fasciitis, statements from the Veteran on his May 2010 substantive appeal indicate that he intended to seek service connection not only for a foot disorder but also for various ankle disabilities with which he has been diagnosed, all of which he believes are secondary to his service-connected knee disabilities.  Thus, in accordance with Clemons, the Board has re-characterized the issue on appeal as is set forth on the title page.

The appeal is remanded to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's service connection claim.  In this regard, the Board acknowledges the enactment of the Veterans Claims Assistance Act of 2000 (VCAA) in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2012).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).  Generally, service connection requires: (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) evidence of a nexus between the current disability and the in-service disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  In addition, certain chronic diseases, such as arthritis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309 (2012).  

Service connection may also be granted for a disability that is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2012).  The Court has held that this includes disabilities aggravated or made chronically worse by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Regarding the claim for service connection for a foot and ankle disorder, the Veteran contends that he currently has problems with his feet and ankles that developed secondary to his service-connected knee disabilities.  In addition, review of his service treatment records reflects that on treatment forms dated in July 1999 and April 2001, he responded "Yes" when asked if he experienced "numbness, tingling, weakness in hands or feet" and "muscle or joint problems."  However, with the exception of a notation of "prolonged posture" on the April 2001 form, no diagnosis was assigned.  He was seen in April 2002 for complaints of athlete's foot and was diagnosed with tinea pedis.  Similarly, on a May 2002 pre-separation medical history report, the Veteran responded "Yes" when asked if he experienced numbness and tingling; foot trouble; impaired use of his arms, legs, hands, or feet; and swollen or painful joints.  He specified at the time that he was experiencing numbness in his toes and "Athlete's foot/cramps"; however, no diagnosis was assigned at the time, and the report of his May 2002 medical examination reflects normal feet and a normal musculoskeletal system.  Similarly, a report of medical examination conducted in August 2002 reflects that the Veteran was again found to have normal feet with mild asymptomatic pes planus.  A medical history report dated in August 2002 similarly reflects that the Veteran responded "No" when asked if he experienced foot trouble or swollen or painful joints. 

According to post-service medical records, the Veteran received treatment at least as early as 2007 for complaints of bilateral foot and ankle pain.  His private treatment provider diagnosed him in August 2007 with bilateral plantar fasciitis.  Similarly, treatment records dated in November 2009 reflect that the Veteran complained of chronic bilateral foot pain.  At that time, his treatment providers noted that he had a history of knee problems dating back to his time in service.  Radiological examination conducted at the November 2009 treatment visit reflect diagnoses of flat foot as well as arthritis in the ankle joints, which the physician stated was causing the Veteran's foot pain.  Since that time the Veteran has continued to seek private treatment to address his foot and ankle complaints.  He was not provided a VA examination in conjunction with his claim for service connection for a bilateral foot and ankle disorder.

In this case, VA's duty to assist includes affording the claimant an examination or obtaining a medical opinion when there is competent evidence that a claimant has a current disability, or persistent or recurrent symptoms of a disability; there are indications that the disability may be associated with active service or with a service-connected disability; and the record is insufficient to decide the claim.  See 38 U.S.C.A. § 5103A(d) (West 2002).  Under relevant VA regulations, action should be undertaken by way of obtaining a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: 1) contains competent evidence of diagnosed disability or symptoms of disability; 2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, which may be established by competent lay evidence; and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong of Section 3.159(c)(4), which requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, is a low threshold.

In addition, the Veteran has submitted multiple statements indicating his belief that his current problems with his feet and ankles developed secondary to his service-connected knee disabilities.  His service treatment records also indicate some complaints of problems with his feet while he was on active duty.  In this regard, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as pain in the feet or ankles during service, or symptoms of a current foot or ankle disability.  Savage v. Gober, 10 Vet. App. 488, 495 (1997); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, he cannot testify, as he would be medically incompetent to do, about a diagnosis or the etiology of any current foot or ankle disability.  Id.

The chronicity provisions of 38 C.F.R. § 3.303(b) (2012) are applicable where evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  Such evidence must be medical unless it relates to a condition as to which lay observation is competent.  Service connection may be established on the basis of 38 C.F.R. § 3.303(b) if the condition is noted during service or during an applicable presumptive period, and if competent evidence, either medical or lay, depending on the circumstances, relates the present condition to continued symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).  In this regard, the Board notes that the Veteran's service treatment records reflect some complaints of problems with his feet in service; in addition, he has contended that he believes his current foot and ankle complaints stem from his service-connected knee disabilities.  The Veteran is qualified, as a lay person, to report that he suffered pain or injury during service or at present.  Savage, 10 Vet. App. at 495.  However, he is not competent to provide a medical opinion as to the onset of any current foot or ankle disability.  Washington, 19 Vet. App. 362; Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

As noted above, no VA examination was afforded to the Veteran pertaining to his claim of service connection for a bilateral foot and ankle disorder, including as secondary to service-connected knee disabilities.  In light of the in-service complaints of foot trouble and "cramps" in his feet, as well as the Veteran's contentions regarding a relationship between his knee disabilities and his claimed foot and ankle disorder, the Board finds that a remand is necessary for a VA examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Accordingly, remand is required. 

Under these circumstances, evidentiary development is needed to fully and fairly evaluate the Veteran's claims of service connection for a bilateral foot and ankle disorder, including as secondary to service-connected knee disabilities.  38 `U.S.C.A. § 5103A (West 2012).  Specifically, the AOJ must arrange for the Veteran to undergo VA examination by a qualified professional, who must review the Veteran's claims file and his assertions and offer a well-reasoned etiological opinion as to whether his service-connected knee disabilities caused any diagnosed foot or ankle disorder or, if not the cause, has made any such disorder worse.  Allen, supra.  The examiner must also offer a well-reasoned opinion as to whether any diagnosed foot or ankle disorder is directly linked to the Veteran's time on active duty.

In view of the foregoing, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature, extent, and etiology of any right ankle disorder that he may have.  The claims folder must be made available to, and be reviewed by, the examiner in conjunction with the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  Any testing deemed necessary should be performed.  

The examiner must obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and provide a clear diagnosis as to any foot or ankle disorder the Veteran currently experiences.  The examiner must then offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed foot or ankle disorder had its clinical onset in service or is otherwise related to active duty.  

If the Veteran is found to have a foot and/or ankle disability that is not associated with his active duty, the examiner should offer a well-reasoned opinion as to whether any such diagnosed foot or ankle disorder was caused or aggravated (permanently worsened beyond normal progression) by his service-connected knee disabilities.  [The examiner is hereby informed that the Veteran's service-connected knee disabilities include:  right knee arthralgia (20%), left knee arthralgia (10%), right knee instability (10%), and left knee instability (10%).]  If the Veteran is found to have a foot or ankle disorder that is aggravated by any of his service-connected knee disabilities, the examiner must also quantify the approximate degree of aggravation.  

A complete rationale must be given for all opinions and conclusions expressed.  If the examiner finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

2.  Ensure that the examination report complies with this Remand and the questions presented herein.  If the report is deficient, it must be returned to the examiner for necessary corrective action, as appropriate.

3.  Thereafter, re-adjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

No action is required of the Veteran until he is notified; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2012).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


